                Case 18-21635-RAM         Doc 52     Filed 04/03/19     Page 1 of 3




     ORDERED in the Southern District of Florida on April 2, 2019.




                                                               Robert A. Mark, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                www.flsb.uscourts.gov

  IN RE:

  MARIE CARMEL EVEILLARD                              CASE NO.: 18-21635-RAM
  aka MARIE C. EVEILLARD                              CHAPTER: 13

        DEBTOR(S).
  __________________________/

   ORDER GRANTING IN REM RELIEF FROM AUTOMATIC STAY AND FOR TWO-
       YEARS PROSPECTIVE RELIEF PURSUANT TO 11 U.S.C. 362(d)(4)(B)

     THIS CAUSE came before the Court upon the Emergency Motion to Extend Automatic Stay
  (the “Motion”) [DE#9] filed by Marie Carmel Eveillard (the “Debtor”) on October 16, 2018 at
  9:00 AM. Accordingly it is:
     ORDERED:
  1. On October 23, 2018, Wells Fargo Bank, N.A. (“Creditor”) and Debtor entered into an
     Agreed Order Granting Emergency Motion to Extend the Automatic Stay. [DE#21]
  2. Debtor and Creditor participated in Mortgage Modification Mediation (“MMM”). On March
     7, 2019, the final report was filed. [DE#47] Per the Final Report, the parties did not reach an
     agreement.
              Case 18-21635-RAM         Doc 52      Filed 04/03/19    Page 2 of 3


3. Pursuant to the Agreed Order entered on October 23, 2018, should the present Chapter 13
   Bankruptcy Case be dismissed for any reason; or, if the Mortgage Modification Mediation
   proves unsuccessful by the filing a No Agreement Final Report; Creditor, shall be entitled to
   prospective relief from the automatic stay for a two year period, pursuant to Section
   362(d)(4)(B) of the Code.
4. Based on the foregoing; the automatic stay imposed by 11 U.S.C. § 362 is lifted with respect
   to the real property known as:
      LOT 4, BLOCK 17, OVERBROOK SHORES NO. 3, ACCORDING TO THE PLAT
      THEREOF, AS RECORDED IN PLAT BOOK 50, AT PAGE 59, OF THE PUBLIC
      RECORDS OF MIAMI-DADE COUNTY, FLORIDA.

      AKA: 260 NW 133rd Street North Miami, Florida 33168 (the “Subject Property”)

5. Secured Creditor shall have in rem relief as to the above-referenced property for a period of
   two (2) years and may record this Order in public records. This Order shall be binding in any
   other case, filed by this Debtor or any other Debtor, under this title purporting to affect the
   “Subject Property.”
6. There shall be a bar period for two (2) years under 11 U.S.C. § 362 (d)(4)(B) as the debtor
   has had multiple bankruptcies as “part of a scheme to delay, hinder, or defraud” the Secured
   Creditor. The judicial sale of the above-referenced property shall not be cancelled as a
   results of any bankruptcy filing purporting to terminate or otherwise cancel the sale as to the
   Subject Property for two (2) years from the entry of this Order.
7. The order granting relief from stay is entered for the sole purpose of allowing the Secured
   Creditor complete in rem relief to take any and all steps necessary to exercise any and all
   rights it may have in the collateral, to gain possession of said collateral, to have such other
   and further in rem relief as is just, and that Secured Creditor shall not obtain in personam
   relief against the debtor.
8. This Order is entered for the sole purpose of allowing the Secured Creditor, its successors
   and/or assigns, to commence and/or continue through judgment, sale, certificate of title and
   possession, a foreclosure against the property described above.
9. All future payments from the Movant shall be redirected to other creditors under the plan.
10. The stay imposed by Fed. R. Bankr. P. 4001(a)(3) is waived.
                                              ###

Attorney, Jeffrey S. Fraser, Esq. shall serve a copy of the signed order on all required parties
and file a certificate of service as required under Local Rule 2002-1(F).

                                                2
             Case 18-21635-RAM        Doc 52   Filed 04/03/19   Page 3 of 3




Submitted by:
Jeffrey S. Fraser, Esq.
Albertelli Law
Attorney for Secured Creditor
PO Box 23028
Tampa, FL 33623
Telephone: (813) 221-4743 ext. 1611
Facsimile: (813) 221-9171
bkfl@albertellilaw.com




                                           3
